Chappell, J.
Defendant appeals from decree of confirmation of sale in a real estate mortgage foreclosure, urging inadequacy of price as ground for reversal.
Upon examination of the record this court concludes that it must decline to set aside the sale for the reason that defendant’s appeal is controlled by the following rule:
“An order confirming a judicial sale under a decree foreclosing a mortgage on real estate will not be reversed on appeal for inadequacy of price, when there was no fraud or shocking discrepancy between the value and the sale price, and where there is no satisfactory evidence that a higher bid could be obtained in the event of another sale.” Equi*879table Life Assurance Society v. Buck, 138 Neb. 203, 292 N. W. 605. See, also, Prudential Ins. Co. v. Norall, 140 Neb. 431, 300 N. W. 349; Cole v. Madison, 140 Neb. 812, 2 N. W. (2d) 115.
The judgment of the district court is affirmed, with leave to redeem within 30 days from the issuance of the mandate.
Affirmed.